In a matrimonial action in which the plaintiff wife was granted a judgment of separation, defendant appeals from so much of the said judgment of the Supreme Court, Nassau County, entered October 25, 1974, as fixed the amounts of alimony and counsel fees. Judgment modified, on the facts and in the exercise of discretion, by (1) reducing the award of alimony from $675 per week to $500 per week and (2) reducing the award of counsel fees from $10,000 to $7,500. As so modified, judgment aflirmed insofar as appealed from, without costs. In our opinion the awards of alimony and counsel fees were excessive to the extent indicated herein. Christ, Munder and Shapiro, JJ., concur; Martuscello, Acting P. J., concurs as to the reduction of counsel fees, but otherwise dissents and votes to affirm the judgment insofar as it is appealed from.